19-13097-scc   Doc 23   Filed 10/21/19    Entered 10/21/19 16:20:46   Main Document
                                         Pg 1 of 23
19-13097-scc   Doc 23   Filed 10/21/19    Entered 10/21/19 16:20:46   Main Document
                                         Pg 2 of 23
19-13097-scc   Doc 23   Filed 10/21/19    Entered 10/21/19 16:20:46   Main Document
                                         Pg 3 of 23
19-13097-scc   Doc 23   Filed 10/21/19    Entered 10/21/19 16:20:46   Main Document
                                         Pg 4 of 23
19-13097-scc   Doc 23   Filed 10/21/19    Entered 10/21/19 16:20:46   Main Document
                                         Pg 5 of 23
19-13097-scc   Doc 23   Filed 10/21/19    Entered 10/21/19 16:20:46   Main Document
                                         Pg 6 of 23
19-13097-scc   Doc 23   Filed 10/21/19    Entered 10/21/19 16:20:46   Main Document
                                         Pg 7 of 23
19-13097-scc   Doc 23   Filed 10/21/19    Entered 10/21/19 16:20:46   Main Document
                                         Pg 8 of 23
19-13097-scc   Doc 23   Filed 10/21/19    Entered 10/21/19 16:20:46   Main Document
                                         Pg 9 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 10 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 11 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 12 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 13 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 14 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 15 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 16 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 17 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 18 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 19 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 20 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 21 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 22 of 23
19-13097-scc   Doc 23   Filed 10/21/19 Entered 10/21/19 16:20:46   Main Document
                                      Pg 23 of 23
